PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              ___________

                  No. 13-2354
                  ___________

               DARRYL POWELL,

                               Appellant

                        v.

      RALPH WEISS; DIANE YALE;
       JOHN E. WETZEL, Secretary;
MICHAEL C. POTTEIGER, Chairman of the Board;
               JOHN DOE
               __________

  On Appeal from the United States District Court
      for the Middle District of Pennsylvania
              (D.C. No. 13-cv-00070)
   District Judge: Honorable John E. Jones, III
                   ___________

            Argued January 15, 2014
       Before: AMBRO, HARDIMAN and
       GREENAWAY, JR., Circuit Judges

               (Filed: July 8, 2014)
Brian J. Zeiger [Argued]
Levin & Zeiger
123 South Broad Street
Suite 1200
Philadelphia, PA 19109
       Attorney for Appellant

Laura J. Neal [Argued]
Pennsylvania Department of Corrections
Office of Chief Counsel
1920 Technology Parkway
Mechanicsburg, PA 17050
       Attorney for Appellees Ralph Weiss, Diane Yale and
Secretary, Pennsylvania Department of Corrections

Alan M. Robinson [Argued]
Pennsylvania Board of Probation & Parole
Executive Offices
1101 South Front Street
Suite 5100
Harrisburg, PA 17104
       Attorney for Appellee Michael Potteiger

                       ____________

                         OPINION
                       ____________


HARDIMAN, Circuit Judge.

      At issue in this appeal is whether Pennsylvania
inmates have a constitutionally protected liberty interest in




                                2
the expectation of release to a community correctional center.
We hold they do not.

                              I

       Appellant Darryl Powell is a former Pennsylvania state
inmate whose suit under 42 U.S.C. § 1983 was dismissed by
the United States District Court for the Middle District of
Pennsylvania. The gravamen of Powell’s complaint was that
the Pennsylvania Department of Corrections (DOC) violated
his Fourteenth Amendment right not to be deprived of liberty
without due process of law when it revoked its decision to
release him to a community correctional center. The DOC
concedes that the revocation was based on an improper
calculation of Powell’s sentence.

       Most of the prolix details underlying Powell’s
interactions with the Pennsylvania criminal justice system are
not germane to the question presented here, so we recite only
the essential facts.

        In July 2002, Powell was sentenced in three separate
criminal actions before two judges of the Philadelphia County
Court of Common Pleas. Thereafter, Powell challenged the
DOC’s calculation of his overall prison term in the
Pennsylvania intermediate appellate courts, contending that
his sentences should run concurrently, not consecutively.
Powell’s term was then recalculated, and based on that
recalculation, he was granted prerelease status and scheduled
for transfer to a community correctional center—an extension
of the state correctional system designed to reintegrate
inmates into the community—on February 12, 2007. Appellee
Ralph Weiss, a DOC employee who was sued in his




                              3
individual capacity,1 processed the paperwork for Powell’s
transfer, during which time he reviewed Powell’s sentence
calculation in accordance with standard DOC procedure. As
part of his review, Weiss sought clarification, and one of the
judges who presided over Powell’s criminal cases advised
Weiss by letter dated February 8, 2007—just four days prior
to Powell’s scheduled transfer—that his sentences were to run
consecutively. In accordance with this response, Weiss
recalculated Powell’s overall prison term, which resulted in
Powell being denied prerelease without notice or a hearing.
Although Powell eventually was granted prerelease status in
July 2008 and transferred to a community correctional center,
he alleged he was deprived of a protected liberty interest
during the approximately seventeen months that he remained
incarcerated before his transfer.

      In 2009, Powell filed a petition for writ of mandamus
in which he asked the Commonwealth Court to compel the
      1
          Powell’s complaint named not only Weiss, but also
DOC employees Diane Yale and John Wetzel, as well as the
Chairman of the Pennsylvania Board of Probation and Parole,
Michael Potteiger. All defendants were sued in their
individual and official capacities. In the District Court,
Powell conceded that his official capacity claims were barred
by the Eleventh Amendment to our Constitution. At oral
argument before us, Powell conceded that, because he failed
to plead facts that personally implicated Potteiger, Yale, and
Wetzel, only Weiss’s conduct remained at issue. Tr. at 3, 5;
see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (holding that
a claim is plausible only “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged”).




                              4
DOC to reduce his prison term by running his three sentences
concurrently. While that petition was pending, Powell was
paroled from the DOC’s custody on August 31, 2009. Over a
year later, in January 2011, the Commonwealth Court issued
a writ of mandamus after holding that Powell’s trial judge had
no authority to modify his sentence with her February 8,
2007, letter to the DOC. See Commonwealth of Pa. ex rel.
Powell v. Pa. Dep’t of Corr., 14 A.3d 912, 913–14 (Pa.
Commw. Ct. 2011). Pursuant to the Commonwealth Court’s
order, the DOC recalculated Powell’s sentence, which
resulted in a maximum sentence date of May 22, 2012. This
recalculation gave rise to Powell’s claim that he was deprived
of another liberty interest when he was supervised as a
parolee by the Board of Probation and Parole until December
2012, some seven months beyond the appropriate date.

       The District Court dismissed Powell’s complaint
against Weiss for two reasons. First, it held that Weiss’s
miscalculation of Powell’s sentence did not violate due
process because Powell had no liberty interest in his
prerelease status and his anticipated transfer to a community
correctional facility. Second, although the Court held that
Powell’s unwarranted parole supervision did deprive him of a
cognizable liberty interest, it determined sua sponte that this
claim was precluded by the favorable termination rule of
Heck v. Humphrey, 512 U.S. 477 (1994).

      Powell timely appealed.




                              II




                              5
       The District Court had subject matter jurisdiction
under 28 U.S.C. § 1331. We have jurisdiction over its final
order under 28 U.S.C. § 1291.

        We review the District Court’s dismissal order de
novo. James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d
Cir. 2012). In doing so, we “accept all factual allegations as
true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable
reading of the complaint, the plaintiff may be entitled to
relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 231 (3d
Cir. 2008) (citation omitted).

                               III

        On appeal, Powell maintains that he had a protected
liberty interest in his prerelease status and anticipated transfer
to a community correctional center. Thus, he contends that
the District Court erred when it held that Weiss’s
miscalculation—and the subsequent revocation of his
prerelease status—did not violate his Fourteenth Amendment
right to due process of law.

        We sympathize with Powell because he was
understandably disappointed when his anticipated transfer to
a community correctional center was rescinded through no
fault of his own. Though Powell pleaded no facts to this
effect, the parties presume that residents of community
correctional centers enjoy greater privileges and relaxed
restrictions compared to those who remain incarcerated in
state correctional facilities. Nevertheless, the Supreme Court
has “reject[ed] . . . the notion that any grievous loss visited
upon a person by the State is sufficient to invoke the
procedural protections of the Due Process Clause.” Jago v.




                                6
Van Curen, 454 U.S. 14, 17 (1981) (quoting Meachum v.
Fano, 427 U.S. 215, 224 (1976)) (internal quotation marks
omitted). Instead, our inquiry concerns “not merely the
‘weight’ of the individual’s interest, but whether the nature of
the interest is one within the contemplation of the ‘liberty or
property language of the Fourteenth Amendment.’” Id.
(quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).
Protected liberty interests “arise either from the Due Process
Clause or from state-created statutory entitlement.” Fraise v.
Terhune, 283 F.3d 506, 522 (3d Cir. 2002) (quoting Shoats v.
Horn, 213 F.3d 140, 143 (3d Cir. 2000)). We have
characterized the former as an “independent due process
liberty interest” and the latter as a “state-created liberty
interest.” Renchenski v. Williams, 622 F.3d 315, 325 (3d Cir.
2010). We shall consider each liberty interest in turn.

                               A

        With respect to an inmate’s independent due process
liberty interest, the Supreme Court has held:

       As long as the conditions or degree of
       confinement to which the prisoner is subjected
       is within the sentence imposed upon him and is
       not otherwise violative of the Constitution, the
       Due Process Clause does not in itself subject an
       inmate’s treatment by prison authorities to
       judicial oversight.



Montanye v. Haymes, 427 U.S. 236, 242 (1976); Asquith v.
Dep’t of Corr., 186 F.3d 407, 410 (3d Cir. 1999). Thus, due
process is implicated “when severe changes in conditions of




                               7
confinement amount to a grievous loss that should not be
imposed without the opportunity for notice and an adequate
hearing.” Renchenski, 622 F.3d at 325 (finding that due
process must be afforded before sex offender conditions may
be imposed on an inmate who was not convicted of a sexual
offense); see also Vitek v. Jones, 445 U.S. 480, 487 (1980)
(holding that a prisoner convicted of robbery may not be
involuntarily transferred to a mental hospital without
process). Unlike Renchenski and Vitek, here Weiss’s
administrative error resulted in no change to Powell’s
conditions of confinement; although Powell had been
scheduled for transfer, he had not actually been released to
the community correctional center. Accordingly, he remained
in confinement in accordance with his sentence.

        On appeal, Powell emphasizes that his case involves
the revocation, not the mere denial, of his prerelease status,
and that a protected liberty interest attached once that status
was granted. Powell’s argument is not without force, as the
Supreme Court has held that a Fourteenth Amendment
interest may arise once an inmate is granted a substantial,
albeit conditional, freedom. See Morrissey, 408 U.S. at 482
(noting that “the liberty of a parolee, although indeterminate,
includes many of the core values of unqualified liberty”
entitled to protection by the Fourteenth Amendment). But the
Supreme Court has also clarified that an inmate’s mere
anticipation of freedom, when a privilege has been granted
but not yet implemented, does not give rise to a
constitutionally recognized liberty interest. Jago, 454 U.S. at
21–22.

      Indeed, the Supreme Court’s decision in Jago, which
concerned a prison’s revocation of its promise of parole,
governs our analysis in Powell’s case. There, the inmate had



                              8
been informed he would be released on parole, and pursuant
to the parole board’s order, completed prison prerelease
classes and was measured for civilian clothes. Id. at 14–15.
Before Jago’s scheduled release, however, the board
rescinded his parole order without a hearing after learning
that Jago had been untruthful during his evaluation. Id. at 15.
In the ensuing suit, Jago claimed that he had a protected
liberty interest in his anticipated parole because the board’s
notification had created a “mutually explicit understanding[]”
of release that was entitled to due process protection. Id. at 16
(quoting Perry v. Sindermann, 408 U.S. 593, 601 (1972)
(finding that “[a] person’s interest in a benefit is a ‘property’
interest for due process purposes if there are such rules or
mutually explicit understandings that support his claim of
entitlement to the benefit and that he may invoke at a
hearing”)). The Supreme Court rejected this argument. It
ruled that Sindermann’s implied-contract principle was
“limited to the creation of property interests” under the
Fourteenth Amendment, and that “[s]uch [contract] principles
do not . . . readily lend themselves to determining the
existence of constitutionally protected liberty interests in the
setting of prisoner parole.” Id. at 18. Further, the Court
reasoned that if an implicit understanding could be sufficient
to trigger due process protections, it “would severely restrict
the necessary flexibility of prison administrators and parole
authorities” in operating penal systems. Id. at 19.
Accordingly, while Jago had sustained a “grievous loss” upon
the rescission of his parole, the Court held that his anticipated
release did not give rise to a liberty interest under the
Constitution. Id. at 17–18.

      If Jago’s legitimate expectation of parole did not result
in a cognizable liberty interest, it follows a fortiori that




                               9
Powell did not have such an interest in his anticipated transfer
to a community correctional center. Indeed, Jago suffered
more significant adverse consequences as a result of the
state’s volte-face than did Powell here. Cf. Evans v. Sec’y Pa.
Dep’t of Corr., 645 F.3d 650, 664–65 (3d Cir. 2011) (finding,
after comparing the inmate’s predicament to Jago’s, that he
had no expectation of release on an erroneously calculated
date). For Jago, parole offered significant freedoms: “[t]he
liberty of a parolee enables him to do a wide range of things
open to persons who have never been convicted of any
crime.” Morrissey, 408 U.S. at 482. Powell, on the other
hand, concedes that residence in a community correctional
center often entails fewer liberties than parole. See Powell Br.
at 9, 11 (noting that the Third Circuit has found no liberty
interest in retaining certain types of prerelease status after
comparing the liberties at issue with those of parole).
Furthermore, Jago had been granted parole from a sentence of
100 years, so his parole revocation radically changed his
future from imminent release to life in prison. In contrast,
Powell alleges that he was deprived of spending seventeen
months in a less restrictive environment. Indeed, Powell’s
case is more sympathetic in only one respect: Jago
contributed to his parole revocation when he lied during his
evaluation, while Powell is without fault in respect to the
revocation of his prerelease status. This distinction is
unavailing to Powell, however, because we have noted that a
plaintiff’s culpability is irrelevant to the question of whether
he has a protected liberty interest. See Evans, 645 F.3d at 665
n.23 (noting that the inmate was “blameless” does not
“detract from the basic point concerning a constitutionally
protected liberty interest”).




                              10
        Powell next contends that we cannot evaluate the
nature of his liberty interest in the abstract. Pointing to our
decision in Asquith, he argues that courts must consider “the
specific characteristics of an inmate’s pre-release program
when determining if a liberty interest is at stake.” Powell Br.
at 11. He therefore urges us to remand so that he may develop
the factual record and demonstrate the “type and degree of
liberty at stake” in his case. Powell Br. at 14.

        In Asquith, the plaintiff was removed from his work
release program for a purported violation that was found
invalid; he claimed that the state could not deny his
reinstatement to the program without a hearing. 186 F.3d at
409–10. We engaged in a careful, fact-specific inquiry of the
work release program at issue, concluding that the restrictions
inherent in the program amounted to “institutional
confinement.” Id. at 410–11. Because the plaintiff remained
in institutional confinement as a participant in his specific
program, we reasoned, he had no liberty interest in that
privilege. Id. at 411 (citing, inter alia, Meachum, 427 U.S. at
224–25 (an inmate in institutional confinement has no
cognizable interest in remaining in a preferred facility within
the state’s prison system)).

       However, Asquith does not apply to Powell’s case, and
therefore we see no need for further factual discovery. In
Asquith, we considered the nature of the inmate’s program
because he had already participated in it and enjoyed the
freedoms associated therewith. In contrast, Powell had been
scheduled for, but not yet transferred to, the community
correctional center at the time his prerelease status was
rescinded. Accordingly, it would be inappropriate for us to
consider his potential liberties in the community correctional
center when ascertaining the nature of his deprivation. See



                              11
Morrissey, 408 U.S. at 482 n.8 (“It is not sophistic to attach
greater importance to a person’s justifiable reliance in
maintaining his conditional freedom . . . than to his mere
anticipation or hope of freedom.”) (quoting United States ex
rel. Bey v. Conn. Bd. of Parole, 443 F.2d 1079, 1086 (2d Cir.
1971)) (internal quotation marks omitted and emphases
added).

       For the reasons stated, we conclude that Powell did not
have an independent due process liberty interest in his
prerelease status and associated transfer. We turn now to
whether he had a state-created liberty interest.

                               B

       In Sandin v. Conner, 515 U.S. 472 (1995), the
Supreme Court held that a prisoner is deprived of a state-
created liberty interest if the deprivation “imposes atypical
and significant hardship on the inmate in relation to the
ordinary incidents of prison life.” Id. at 484; see also Shoats,
213 F.3d at 143 (adopting Sandin). In this inquiry, we do not
compare the prisoner’s own life before and after the
deprivation. Rather, “[t]he baseline for determining what is
‘atypical and significant’—the ‘ordinary incidents of prison
life’—is ascertained by what a sentenced inmate may
reasonably expect to encounter as a result of his or her
conviction in accordance with due process of law.” Asquith,
186 F.3d at 412 (quoting Griffin v. Vaughn, 112 F.3d 703,
706 & n.2 (3d Cir. 1997)).

       With the loss of his prerelease status, Powell remained
in prison for the duration of his term—not an “atypical or
significant hardship” for a convicted criminal. See id.
(holding that a prisoner had no state-created liberty interest in




                               12
retaining his prerelease status and remaining in a work release
program); see also Callender v. Sioux City Residential
Treatment Facility, 88 F.3d 666, 669 (8th Cir. 1996)
(revoking an inmate’s prerelease status, removing him from
work release, and returning him to prison did not deprive him
of a liberty interest). And while the parties presume that
Powell would have experienced greater restrictions in the
general prison population than he would in a community
correctional center, this did not impose an “atypical and
significant hardship” relative to the “ordinary incidents of
prison life.” Cf. Fraise, 283 F.3d at 522 (finding there was no
deprivation when an inmate was transferred from a low-
security to high-security correctional facility).

       Powell relies on United States ex rel. Flores v. Cuyler,
511 F. Supp. 386 (E.D. Pa. 1981), to contend that his status
gave him a state-created “quantum of liberty” protected by
due process. Id. at 390. The district court in Flores held that
the revocation of an inmate’s prerelease status constituted a
deprivation of liberty, as he “lost something when he was
suspended from [his] status: eligibility to be considered for
home furloughs.” Id. “That eligibility represented some
quantum of liberty, and though the quantum may have been
small, it was entitled to due process protection.” Id. Powell
claims that his case is analogous to Flores, as the prison
rescinded his eligibility for transfer to the community
correctional center after his prerelease status had been
granted.

       Flores built on our decision in Winsett v. McGinnes,
617 F.2d 996 (3d Cir. 1980), in which we held that a
discretionary program—not unlike the prerelease status
sought by Powell—could give rise to a protected liberty
interest if state law or regulations articulated specific criteria



                               13
for participation. Id. at 1007. Our decision followed
Greenholtz v. Inmates of Nebraska Penal & Correctional
Complex, 442 U.S. 1 (1979), which instructed that the
existence of a state-created liberty interest was a “case-by-
case” inquiry that depended on whether the statute creating
the privilege limited the state’s discretion in granting the
privilege. Id. at 12. Thus, while a state was not obligated to
create a discretionary program, its use of binding
requirements to administer that program resulted in a
protected liberty interest. See Hewitt v. Helms, 459 U.S. 460,
472 (1983) (relying on Greenholtz to hold that “mandatory
language” in the relevant statute is an important factor in
finding a liberty interest).

        In Winsett, an inmate in the Delaware correctional
system had met the eligibility criteria for the state’s work
release program; nonetheless, the prison refused to grant him
work release status because it feared that his release would
result in public outcry. 617 F.2d at 1000. We held that
Delaware, by promulgating specific standards for the
administration of its work release program, had created a
protectible liberty interest in participation by inmates who
had met those criteria. Id. at 1006–07. It therefore followed
that the prison’s consideration of other impermissible factors
in denying the inmate’s application for work release violated
his due process rights. Id. at 1007. Flores expanded on
Winsett’s holding: if Winsett found that a due process
violation existed when an inmate sought to obtain prerelease
status, the district court reasoned, then the facts in Flores’s
case “more strongly favor[ed] a finding of a protectible
liberty interest.” 511 F. Supp. at 390. Indeed, “Flores [was]
not claiming that he was entitled to due process when he
applied for pre-release status but rather that he was entitled to




                               14
due process when he was suspended from that status.” Id.
(emphasis added).

        In our view, Powell’s reliance on Flores is problematic
because Winsett and its progeny are no longer good law. In
Sandin, the Supreme Court clarified its standard for finding a
state-created liberty interest, rejecting the “case-by-case
approach” espoused by Greenholtz and its progeny. See
Sandin, 515 U.S. at 481–82. The Supreme Court noted that
Greenholtz’s approach required courts to delve into the
minutiae of prison regulations and search for mandatory
language that would entitle inmates to state-conferred
privileges—a task that “strayed from the real concerns
undergirding the liberty protected by the Due Process
Clause.” Id. at 483 (citing Hewitt and Greenholtz as
examples). This produced two “undesirable effects.” Id. at
482. First, Greenholtz discouraged the state from codifying
prison procedures that served the worthwhile function of
guiding subordinate employees in their exercise of the
warden’s discretion. Id. Second, this approach required
federal courts to scrutinize the “day-to-day management of
prisons,” undermining the Court’s expressed interest in
“afford[ing] appropriate deference and flexibility to state
officials trying to manage a volatile [prison] environment.”
Id. The Court thus articulated the standard we apply here:
state-created liberty interests are “limited to freedom from
restraint which . . . imposes atypical and significant hardship
on the inmate in relation to the ordinary incidents of prison
life.” Id. at 484. We adopted this test in Shoats, recognizing
that Sandin “announced a new standard for determining
whether prison conditions deprive a prisoner of a liberty
interest that is protected by procedural due process
guarantees.” Shoats, 213 F.3d at 143 (emphasis added).




                              15
Because Winsett—and by extension, Flores—rested on
Greenholtz’s now-discredited approach, it, too, cannot stand.
Thus, to the extent Powell likens his case to Flores, it does
not advance his cause.2

       For these reasons, Powell has neither an independent
due process nor a state-created liberty interest in his revoked
prerelease status and transfer. Weiss’s miscalculation,
therefore, did not deprive Powell of a Fourteenth Amendment
right.

                              IV

       Powell also contends that he was deprived of a
protected liberty interest when he was supervised on parole
seven months past his maximum sentence date, and that the


       2
         We also note that Powell could not have claimed
entitlement to a state-created liberty interest even under the
Greenholtz case-by-case framework. Unlike the Delaware
program in Winsett, Pennsylvania law provides no guarantee
that an inmate’s prerelease status will not be revoked. Under
the relevant statute, “[i]f any inmate violates the rules or
regulations prescribed by the [B]ureau [of Corrections], his
release privileges may be withdrawn.” 61 Pa. Cons. Stat. §
1053. The implementing regulation in turn provides that an
“inmate’s privilege to participate in pre-release programs may
be suspended or revoked for administrative or disciplinary
reasons.” 37 Pa. Code § 94.3(a)(10). Powell’s status was
revoked for an administrative, albeit erroneous, reason: the
DOC recalculated his sentence in accordance with routine
operating procedures and, based on that miscalculation, found
that he was no longer eligible for prerelease.



                              16
District Court, while recognizing that interest, erred in finding
that his claim was barred by Heck v. Humphrey.

        Under Heck, inmates cannot state a claim under
section 1983 unless their “conviction or sentence has been
reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such a
determination, or called into question by a federal court’s
issuance of a writ of habeas corpus.” 512 U.S. at 487. This
rule applies if “success in [the] action would necessarily
demonstrate the invalidity of confinement or its duration.”
Wilkinson v. Dotson, 544 U.S. 74, 82 (2005). But Powell’s
claim for wrongful supervision does not constitute a collateral
attack against his sentence. Powell has successfully
challenged the duration of his sentence in the Commonwealth
Court, which in January 2011 held that the DOC had
miscalculated his term. See Powell, 14 A.3d at 913–14. His
civil rights claim, therefore, cannot be dismissed pursuant to
Heck because his sentence was invalidated by an appropriate
state tribunal. See 512 U.S. at 487.

       We can, however, affirm for any reason supported by
the record, see Guthrie v. Lady Jane Collieries, Inc., 722 F.2d
1141, 1145 n.1 (3d Cir. 1983), and the record demonstrates
that Weiss had no involvement in Powell’s supervision on
parole. The Board of Probation and Parole, not the DOC, has
exclusive authority over parole supervision. See 61 Pa. Cons.
Stat. § 6132. Because Powell asserted a claim only against
Weiss, an employee of the DOC, we will affirm the District
Court’s order dismissing the wrongful supervision claim.

                        *      *       *




                               17
        For the reasons stated herein, we hold that Powell
failed to state a claim for violation of his constitutional right
to due process because he had no cognizable liberty interest
in his anticipated release to a community correctional center.
Nor did Powell state a claim against an appropriate employee
of the Board of Probation and Parole in respect to his claim
for wrongful parole supervision. Accordingly, we will affirm
the order of the District Court dismissing Powell’s complaint.




                               18